Title: From James Madison to John G. Jackson, 19 September 1816
From: Madison, James
To: Jackson, John G.


        
          
            Dear Sir
            Montpellier Sepr. 19. 1816
          
          Mrs. M. has just put the inclosed into my hands. I hope it will find you well, with all those around you.
          At this distance from Washington the foreign intelligence would not reach you as soon, as it does directly thro’ that channel. The printed accts. turn chiefly on the general distress in Europe from the stagnation of business, succeeding the preternatural activity & consumptions of war, and on the excess of cold & rainy weather, which threatens a general deficiency in the harvests. The accts. from Spanish America are so contradictory that no opinion can be formed of the real prospects on that interesting Theatre.
          Our Official information from abroad is not very recent, nor decisive on any of the points in discussion with the several of the European Govts. We

have not heard of the arrival even of Mr. Pinkney at Naples; but it must have been early in July, or rather not late in that month, as he left Gibralter in the beginning of it. Our Affairs with Algiers are in a critical State. The issue will be influenced by that of the Expedition under Lord Exmouth, whose object is perfectly in cypher to the world. Our force there is sufficient to prevent the mischiefs of a sudden rupture, but may not be so to awe the passions of the Dey, if he makes peace with G. B. and particularly if the nature of it should furnish fuel to them.
          The Season in this quarter has till very lately been cold & dry without example. The crops of corn will not reach more than half of the usual amount, and in many place not a third, in some scarcely as much as to be worth saving. From the scanty samples of Tobo. in this neighborhood, that crop also will be very deficient. I hope such pictures are not applicable to your region.
          Present me respectfully to Mrs. Jackson, & Mrs. Meigs if she be still with you; and Mr. Meigs also if not returned to the City, or on a visit to the Westward; and accept for yourself my cordial regards
          
            James Madison
          
        
        
          We have not yet heard whether you are to be included in the Index Expurgatorius to which the Compensation bill has given rise. The loud reports from other quarters, & the silence as to yours, is a favorable augury.
        
      